Case 1:18-cv-00293-TH-ZJH Document 47 Filed 02/23/21 Page 1 of 1 PageID #: 157



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

EDWARD J. GLADNEY                                §

VS.                                              §               CIVIL ACTION NO. 1:18cv293

UNITED STATES OF AMERICA, ET AL.                 §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Plaintiff Edward J. Gladney, proceeding pro se, filed the above-styled lawsuit. The Court

previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

for consideration pursuant to applicable orders of this court.

       Plaintiff has filed a motion for default judgment (doc. no. 34). The Magistrate Judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending the

motion be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge is ADOPTED. The motion for default judgment is DENIED.

       SIGNED this the 23 day of February, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
